289 S.W.3d 901 (2008)
In re Bill R. HOLLOWAY, Arkansas Bar No. 65022.
No. 08-1411.
Supreme Court of Arkansas.
December 19, 2008.
PER CURIAM.
On recommendation of the Supreme Court Committee on Professional Conduct, we hereby accept the surrender, in lieu of probable disbarment proceedings, of the law license of Bill R. Holloway, formerly of McGehee, Arkansas, to practice law based on a license from the State of Arkansas. Mr. Holloway entered a guilty plea to two felony offenses in federal court on November 21, 2008. In his Petition to Surrender to this Court, filed December 3, 2008, he acknowledged converting to other uses substantial funds from a number of his clients. The name of Bill R. Holloway shall be removed from the registry of licensed attorneys, and he is barred and enjoined from engaging in the practice of law in this state.
It is so ordered.
CORBIN, J., not participating.